Citation Nr: 0904169	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for fatty liver disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to May 1971 
and from June 1971 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In November 2008, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the record.  


FINDINGS OF FACT

The Veteran has fatty liver disease as the result of disease 
incurred during his active service.  


CONCLUSION OF LAW

The criteria for service connection for fatty liver disease 
have been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection has been established for diabetes 
mellitus.  The Veteran claims that he has nonalcoholic fatty 
liver disease due to his service-connected diabetes mellitus.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

The Veteran's claim for service connection for liver disease 
was received in February 2007.  A letter from the RO dated in 
April 2007 provided him with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty-to-assist letter was provided before the 
adjudication of his claim in July 2007.  The Board also notes 
that in an October 2008 letter additional notice was provided 
regarding potential ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection on a direct or 
primary basis, three elements must be established.  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection on a secondary basis may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

Evidence Against the Claim

In July 2007, a VA Physician's Assistant (PA) who conducted a 
June 2007 VA examination, including review of the claims 
folder and medical records, provided an addendum to his 
medical opinion.  It was noted that the Veteran claimed to be 
a non-alcohol drinker, his diabetes mellitus was somewhat 
controlled, and his laboratory results for triglycerides were 
normal.  (The clinical notes reflect that the Veteran is 
currently on medication to lower triglycerides.)  On the 
other hand, if his diabetes mellitus was not well controlled 
in the past, and his triglycerides were elevated for long 
periods of time, then it could be related to diabetes 
mellitus.  Therefore, it was less likely that his fatty liver 
was related to his diabetes mellitus.  

Evidence Supporting the Claim

The file includes VA clinical records.  In December 2006, the 
Veteran complained of soreness and pain in the right upper 
quadrant of his abdomen.  He was scheduled for tests 
including an ultrasound (US) study.  A February 2007 note 
shows the Veteran continued to have right upper quadrant 
pain.  His US report showed a fatty liver.  The doctor 
provided him with information regarding nonalcoholic fatty 
liver disease.  In March 2007, the Veteran continued to 
report right upper quadrant pain and the assessment was 
nonalcoholic fatty liver disease.  Later that month, the VA 
physician discussed the problem.  Her impression was that the 
Veteran had musculoskeletal pain.  She did not feel that 
there was a likely gastrointestinal component to the problem 
as it was related to movement.  She expressed the opinion 
that the fatty liver was an incidental finding and was not 
causing any symptoms.  It was related to overweight status 
and diabetes mellitus.  

In June 2007, the Veteran was afforded a VA liver 
examination.  The Veteran reported that he began having upper 
quadrant aches and pain beginning in 2006.  He sought medical 
advice, an US study was done, and a fatty liver was 
diagnosed.  He continued to have aches and pains.  The claims 
folder and medical records were reviewed and the Veteran was 
examined.  There was noted to be a history of chronic liver 
disease risk factors including tattoo during service, blood 
exposure during service, high risk sexual practices before, 
during and after service, shared shaving razors in service, 
and a history of viral hepatitis B after service.  An 
abdominal US study in December 2006 showed hepatomegaly with 
fatty changes.  The examiner expressed the opinion that, as 
far as the nonalcoholic fatty liver, it was difficult to 
determine if the condition was due to tattoo and/or risky 
behavior during service, because tests for hepatitis were not 
available until the early 1980's.  It was the examiner's 
opinion that it was at least as likely as not (50/50 
probability) caused by or a result of his behavior during 
service.  The opinion by the PA was reviewed and endorsed by 
a physician.  

In November 2008, the Veteran appeared before the undersigned 
and provided sworn testimony.  He reported that he did not 
have liver symptoms during service and that the current 
symptoms began approximately 2 years earlier.  He described 
the symptoms and their effect on him.  His representative 
emphasized the opinion connecting the liver disease to 
service.  He also argued that the opinion of a physician 
connecting the fatty liver disease to the Veteran's service-
connected diabetes outweighed the contrary opinion of the PA.  




Conclusion

The evidence has a competent medical opinion by a PA and 
endorsed by a physician to the effect that the Veteran's 
liver disease is the result of infection during service.  
Since there is no opinion to the contrary, this opinion is 
sufficient to establish service connection on a direct or 
primary basis.  

As to the claim for secondary service connection, the PA 
opinion against a connection to the diabetes mellitus seems 
to turn on assumptions in the Veteran's medical history that 
may or may not be accurate.  Specifically, the Veteran's 
triglycerides are currently normal but he is on medication to 
control them.  How long they were elevated before control was 
established is a matter of speculation.  The PA is of the 
opinion that if the triglycerides were elevated for a long 
period of time it would be likely that the fatty liver was 
related to the service-connected diabetes.  

Further, the medical opinion from a VA physician that relates 
the fatty liver disease to the Veteran's service-connected 
diabetes mellitus puts the matter in equipoise.  

The evidence against the claim is not sufficiently persuasive 
as to comprise a preponderance of evidence in this case.  The 
supporting evidence raises a reasonable doubt, as to both 
primary and secondary service connection, and that doubt must 
be resolved in the Veteran's favor.  


ORDER

Service connection for nonalcoholic fatty liver disease is 
granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


